—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered March 14, 1996, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 7 to 14 years, unanimously affirmed.
Defendant’s contention that the prosecutor violated the court’s ruling regarding an uncharged crime is unpreserved, *125and we decline to reach it in the interest of justice. Were we to review this claim, we would reject it since the prosecutor’s summation remarks did not suggest that the victim’s prior observation of defendant occurred during another robbery, and were proper responses to those of defense counsel.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Wallach, Mazzarelli and Andrias, JJ.